Citation Nr: 0820720	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-12 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1991 to April 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The undersigned Veterans Law Judge presided over a 
videoconference Hearing in February 2006 conducted between 
the RO and Board at Central Office, wherein the veteran 
provided testimony in support of his appeal.  A transcript of 
that hearing is contained in the claims file.  

The Board in June 2006 remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  It now returns for further review.  



FINDINGS OF FACT

1.  The evidence of record is against a finding that the 
veteran has diabetes mellitus which is related to service. 

2.  The evidentiary record does not support a finding that 
diabetes mellitus was present within the first post-service 
year.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in March 2002, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for diabetes 
mellitus.  That letter informed of the bases of review and 
the requirements to sustain the claim.  Also by the VCAA 
letter, the veteran was effectively requested to submit any 
pertinent evidence in his possession.  He was also told that 
it was ultimately his responsibility to see that pertinent 
non-Federal evidence to support his claim is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
March 2002 VCAA notice letter addressing the service 
connection claim did not address the downstream issues of 
initial rating and effective date, such errors are harmless 
because the claim for service connection is herein denied.  
Moreover, a June 2006 VCAA letter from the Appeals Management 
Center (AMC) did inform the veteran of the downstream issues 
as required by Dingess, and this was followed by an SSOC in 
February 2008 addressing the appealed service connection 
claim.  

The Board is mindful that both a notice of appeal letter sent 
to the veteran in May 2008, and the SSOC issued to the 
veteran in February 2008, were returned as undeliverable.  
However, they were duly sent to the veteran's address of 
record, and the record does not reflect that he has filed a 
change of address form.  The Board notes in this regard that, 
while VA does have a duty to assist the veteran (appellant) 
in the development of a claim, that duty is not limitless.  
In the normal course of events, it is the burden of the 
claimant to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the VA to "turn up heaven 
and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 
(1993). 

Upon review of the file, a different (though not necessarily 
newer) address is reflected in VA treatment records printed 
in September 2007.  The May 2008 notice of appeal and 
February 2008 SSOC were also sent to the veteran's authorized 
representative, and hence opportunity was afforded the 
veteran, through that representative, to respond 
appropriately in support of his appeal.  Indeed, the 
veteran's representative did address the appeal by an 
Informal Hearing Presentation submitted in May 2008.  In 
addition, the notice of appeal did not address substantive or 
evidentiary issues, and the SSOC merely affirmed the prior 
conclusion that there was no medical evidence of diabetes 
mellitus sufficiently proximate to service to support the 
claim.  In light of this absence of a change in substantive 
analysis, and the veteran's failure to submit additional 
pertinent evidence upon which a differing analysis in the 
February 2008 SSOC may have turned, the Board finds that 
prejudice has not ensued from the non-delivery reflected in 
the returned-as-undeliverable items sent to the veteran, as 
noted.  

The Board in June 2006 remanded the claim for further 
development, specifically to seek to obtain treatment records 
following service which might, as suggested by the veteran in 
his February 2006 hearing testimony, present a diagnosis of 
diabetes mellitus within the first post-service year, and to 
request a response from Dr. R, a private physician who in 
February 2002 had provided a letter in support of the claim.  
Pursuant to that remand, the veteran was duly requested to 
submit such evidence and assist VA in obtaining such 
evidence.  Regarding Dr. R, the veteran was asked, in a June 
2006 VCAA letter, to provide authorization for a release of 
information from that physician.  The veteran did not reply 
to that request, and by a further letter in November 2006 the 
AMC reminded the veteran that it had requested that 
authorization of him and had not received it, so that the AMC 
was accordingly forwarding the claims file for rating 
purposes without additional evidence from that physician to 
support the claim.  Thus, while no medical record was 
obtained bearing a diagnosis of diabetes mellitus within the 
first post-service year, appropriate development as 
instructed by the Board in its June 2006 hearing was duly 
completed by the AMC.  The Board is according satisfied that 
development requested in the June 2006 remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Records have been requested from all indicated sources, 
including private treatment sources for which the veteran 
provided appropriate authorization, and all records obtained 
were associated with the claims file.  These included VA and 
private medical records, including in particular records of 
recent VA treatment for diabetes mellitus.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  The veteran 
has presented no avenues of evidentiary development that the 
RO or AMC has not appropriately pursued.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements, i.e., 
there is evidence of an event, injury, or disease in service; 
there is evidence of current disability; the medical evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that 
the claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that this low threshold is not 
met, since there is no independent factual evidence upon 
which a cognizable medical opinion linking current diabetes 
mellitus disability to service could be based.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Thus, the Board 
determines that the evidentiary record is adequate, and that 
no medical question remains that would be determinative of 
the veteran's claim.  Rather, the absence of corroborating 
evidence of any diabetes mellitus in service or within the 
first post-service year, and the absence of continuity of 
symptoms after service, or of some other causal link to 
service, is determinative.  

Therefore, the Board's determination here turns on the 
absence of a basis under the law to sustain the claim based 
upon the evidence presented and allegations put forth by the 
veteran.  No medical question remains to be answered by a VA 
examination, and hence none is required.  Hence, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim here 
adjudicated, and no further VA examination is necessary.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, supra.  A 
remand for an examination based on the veteran's allegations 
would constitute an unreasonable delay and expenditure of 
scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

The veteran provided testimony addressing his claim at the 
videoconference hearing in February 2006.  He and his 
representative further addressed his claim by other 
statements submitted in the course of appeal.  There is no 
indication that the veteran desired to further address his 
claim, or that such a desire remains unfulfilled.  The record 
shows that the veteran has demonstrated actual knowledge of, 
and has acted upon the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."


II.  Claim for Service Connection for Diabetes Mellitus 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as diabetes mellitus, may be subject 
to service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

The veteran contends, including by hearing testimony in 
February 2006, that he was seen by a private physician or 
physicians in or around the first year after his separation 
from active service, that he was then diagnosed with diabetes 
mellitus, and that he was informed by a physician then that 
his diabetes mellitus had not been of immediate onset, but 
rather that it had been an ongoing condition.  However, 
cognizable evidence of record (as discussed below) at the 
time of that February 2006 hearing did not reflect any 
treatment or diagnosis for diabetes mellitus within the first 
post-service year, or indeed within multiple years after 
service.  The Board accordingly remanded the claim in June 
2006 to obtain any additional post-service records that might 
further the claim including by supporting the veteran's 
allegations, in essence, of onset within the first post-
service year or earlier.  The veteran was afforded 
opportunity and assistance in obtaining such records pursuant 
to that remand.  However, records obtained still do not 
reflect any record of diagnosis of treatment for diabetes 
mellitus sufficiently proximate to service to ultimately 
weigh in favor of granting the claim.  

Records within the claims folders do include a March 2005 VA 
treatment record in which a history of diabetes mellitus 
diagnosed in 1998 is noted.  However, there is no VA or non-
VA record to support this historical contention, and hence 
the Board can only conclude that this was a history of 
disease as related by the veteran himself to the VA medical 
practitioner.  Regarding such a history, the Board notes that 
lay evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Such an opinion cannot be rejected solely because it 
is based upon a history supplied by the veteran, but the 
critical question is whether it is credible in light of all 
the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).

The veteran submitted a February 2002 letter from Dr. R of 
the Paradise Family Health Center, in which that physician 
informed that the veteran was diagnosed with diabetes in 
1997.  However, also in that letter that physician informed 
that he had been a patient at that clinic only since July 
2001.  There is no indication of record as to how Dr. R came 
by that clinical history of diabetes mellitus diagnosis, and 
the Board is accordingly left to conclude that this was based 
on a history as provided by the veteran, which again raises 
the credibility issue implicated by LeShore, supra, as to 
whether it can serve as medical evidence to support the 
claim.  A Paradise Valley Hospital record dated in January 
2002 indicates that the veteran was diagnosed with glucose 
intolerance in November 2000, thus contradicting the 
statement of history as recorded by Dr. R  

The veteran has provided a private physician's new patient 
evaluation of him dated in February 2001, in which that 
physician notes a history of diabetes mellitus.  However, no 
date of onset of the disease was then noted.  

The claims file contains VA treatment and evaluation records 
from 1998, but these include no findings or assessments 
reflective of diabetes mellitus.  The veteran was afforded a 
VA eye examination in July 1998, a type of examination in 
which any history of diabetes mellitus would ordinarily be 
noted, and no such history is noted on that examination 
report.  Hematic tests conducted at a VA general medical 
examination in June 1998 were noted to be normal.  

The veteran's service medical records contain no findings or 
assessments of diabetes mellitus, including none on the 
service separation examination in October 1997, when the 
veteran's endocrine system was noted to be normal.  

The veteran's own contentions - that he has had a history of 
diabetes mellitus dating at least as far back as within the 
first post-service year - are accordingly uncorroborated by 
any medical evidence.  The veteran, as a lay person, is 
unqualified to identify diabetes mellitus.  Espiritu; cf. 
Jandreau.   Further, the veteran's personal account, filtered 
through a lay person's sensibilities, of what a doctor might 
purportedly have said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to support 
a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board is mindful of the veteran's contentions of diabetes 
mellitus proximate to service, and we are aware that we must 
duly consider his contentions for weight and probitative 
value, as the veteran is certainly competent to recollect 
having had various symptoms in the past, and of having been 
seen by treating physicians.  Jandreau v. Nicholson, supra.  
However, this does not change the fact that any statement by 
the veteran regarding claimed diabetes mellitus, to support a 
claim for service-connection for that disease, is an 
inherently self-serving statement.  The U.S. Court of Appeals 
for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Weighing the evidence presented, and in particular 
considering the absence of cognizable evidence of a diagnosis 
of diabetes mellitus in service or for at least several years 
post service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus on a direct basis.  38 C.F.R. § 3.303.  
Because there is no medical finding of diabetes mellitus 
present to a disabling degree within the first post-service 
year, entitlement to service connection for diabetes mellitus 
on a presumptive basis is also not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


